UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4127


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDY D. PAGE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:15-cr-00852-TMC-1)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. William Jacob
Watkins, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandy D. Page pled guilty, without a plea agreement, to conspiracy to defraud the

United States, in violation of 18 U.S.C. § 371 (2012). The district court sentenced Page

to 18 months’ imprisonment followed by 3 years’ supervised release and ordered her to

pay $253,140.37 in restitution. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal but

questioning the reasonableness of Page’s term of imprisonment, which is below the

advisory Sentencing Guidelines range.        Page was advised of her right to file a

supplemental brief, but she did not do so. We affirm.

       We review a criminal sentence, “whether inside, just outside, or significantly

outside the Guidelines range,” for reasonableness “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. Blue,

877 F.3d 513, 517 (4th Cir. 2017).      This review requires consideration of both the

procedural and substantive reasonableness of the sentence. Gall, 552 U.S. at 51. In

determining whether a sentence is procedurally reasonable, we consider whether the

district court properly calculated the defendant’s advisory Guidelines range, gave the

parties an opportunity to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3553(a) (2012) factors, selected a sentence based on facts that were not clearly

erroneous, and sufficiently explained the selected sentence. Gall, 552 U.S. at 49-51.

Only after determining that the sentence is procedurally reasonable do we consider

whether the sentence is substantively reasonable, “tak[ing] into account the totality of the

circumstances.” Id. at 51. “Any sentence that is within or below a properly calculated

                                             2
Guidelines range is presumptively [substantively] reasonable. Such a presumption can

only be rebutted by showing that the sentence is unreasonable when measured against the

18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014) (citation omitted).

       We conclude that Page’s sentence is reasonable.        The district court properly

calculated Page’s Guidelines range, listened to the parties’ arguments and Page’s

allocution, carefully considered the § 3553(a) factors, and offered a lengthy explanation

for its sentencing decision. Moreover, Page has offered nothing to rebut the presumption

that her below-Guidelines sentence is substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Page, in writing, of her right to

petition the Supreme Court of the United States for further review. If Page requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Page.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3